Citation Nr: 0002138	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 29 to August 7, 
1996.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May and August 1999, on which occasions it 
was remanded for additional development.  The case is now, 
once more, before the Board for appellate review.  

For reasons which will become apparent, additional 
development regarding the issue currently on appeal will be 
the subject of the REMAND portion of this decision.  


FINDING OF FACT

In correspondence of October 1998, a private psychologist 
wrote that the veteran's "rigorous" inservice training, in 
conjunction with the lack of appropriate medication to 
control his symptomatology, "aggravated" his (psychiatric) 
condition, requiring subsequent hospitalizations.  


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder, including a bipolar disorder, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the present case, service medical records disclose that, 
while at the time of a service entrance examination in early 
April 1996, no psychiatric disability was in evidence, it was 
eventually determined that the veteran was suffering from a 
psychosis which preexisted his entry upon active service.  

In correspondence of October 1998, the veteran's private 
psychologist wrote that he was aware of the history, onset, 
and progress of the veteran's mental condition since 
adolescence, and that, while in service, the "rigorous 
training" and "lack of appropriate medication to control (the 
veteran's) symptomatology" resulted in an aggravation of his 
condition which required subsequent hospitalizations.  

The veteran argues that his preexisting psychiatric 
disability was, in fact, aggravated during his relatively 
brief period of active military service.  More specifically, 
it is contended that the lack of appropriate medication and 
treatment in service resulted in a clinically-identifiable 
increase in the veteran's preexisting psychiatric 
symptomatology.  While at the time of the aforementioned 
October 1998 opinion, the veteran's private psychologist was, 
apparently, not in possession of his claims folder, that 
opinion nonetheless suggests some relationship between the 
veteran's current psychosis and his active service.  It is 
true that other evidence is of record which does not 
attribute any connection of his psychiatric illness to 
service.  The probative value of the evidence is not to be 
weighed for purposes of determining a well-grounded claim. 
Under such circumstances, the veteran's claim for service 
connection for an acquired psychiatric disorder, including a 
bipolar disorder, is well grounded.  


ORDER

The veteran has submitted a well-grounded claim for service 
connection for an acquired psychiatric disorder, including a 
bipolar disorder.  


REMAND

As noted above, the Board has concluded that the veteran's 
claim for service connection for an acquired psychiatric 
disorder, including a bipolar disorder, is well-grounded.  
Nonetheless, there exists some question as to the exact 
nature and etiology of the veteran's current disability.  
This is particularly the case given the absence of evidence 
of preservice treatment for the veteran's psychiatric 
disability, and his very brief (four-month) period of 
service.  Moreover, as previously noted, the aforementioned 
opinion by the veteran's private psychologist was rendered 
without benefit of the veteran's claim folder.  Under such 
circumstances, the Board is of the opinion that further 
development of the evidence is appropriate prior to a final 
adjudication of the veteran's claim for service connection 
for an acquired psychiatric disorder, including a bipolar 
disorder.  Accordingly, the case is once again REMANDED to 
the Regional Office (RO) for the following actions:

1.  Any pertinent inpatient or outpatient 
treatment records prior to April 1996, 
the date of the veteran's entry upon 
active service, should be obtained and 
incorporated in the claims folder.  To 
that end, the veteran should be requested 
to identify all preservice outpatient 
treatment and hospitalization for 
psychiatric (including emotional) and/or 
drug or alcohol problems.  The RO should 
then attempt to obtain copies of all of 
these medical records.  Included in such 
records should be all reports of 
treatment from "Gateways on Effie" where 
the veteran reportedly had been 
hospitalized on no fewer than six 
occasions for "5150s," as well as any 
preservice records from Cedars-Sinai 
Medical Center/Cedars-Sinai Medical 
Center Thalians. 

2.  After the above development has been 
completed, and any additional records 
have been added to the file, the veteran 
should be afforded an examination by a  
psychiatrist in order to more accurately 
determine the exact nature and etiology 
of his current psychiatric disability.  A 
copy of this REMAND and the veteran's 
complete claims file must be made 
available to the examiner for review 
prior to examination, and a notation must 
be made of such review on the examination 
report.  All indicated testing should be 
accomplished.  Following examination, the 
examiner should render an opinion as 
whether any pre-service disorder as 
likely as not underwent an increase in 
severity (and not just a temporary 
exacerbation) during or as a result of 
the veteran's active service.   If there 
was an increase in severity, the examiner 
should state whether such increase was 
due to the normal progress of the 
disorder.  A complete rationale for any 
conclusions reached must be included.  

3.  The RO should then review the 
veteran's entire claims folder.  If the 
aforementioned examination report is not 
responsive to the Board's instructions, 
it must be returned to the examiner as 
inadequate.  

4.  After the above additional evidence 
has been obtained, the RO should 
readjudicate the claim, and, should the 
claim remain denied, issue an appropriate 
supplemental statement of the case. 

The case should then be returned to the Board, if in order.  
No action is required of the veteran until he is so informed.  
In taking this action, the Board intimates no opinion as to 
the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Error! Not a valid link.


